                 4:21-cv-00110-TLW                Date Filed 02/12/21        Entry Number 12            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                 Ismail Dickerson,
                       Plaintiff
                          v.                                                Civil Action No.       4:21-cv-00110-TLW
South Carolina, State of Gov. Henry McMaster; Gov.
  Henry McMaster; Myrtle Beach, City of Mayor                       )
  Brenda Bethune; Brenda Bethune City of Myrtle                     )
                                                                    )
 Beach Mayor; Kate E. Miller Myrtle Beach Victim
                                                                    )
 Advocates; Doris Clemmons Myrtle Beach Victim
                                                                    )
   Advocates; Cheryl Finkel Myrtle Beach Victim
  Advocates; Magistrate Judge Dana Pfeiffer Jones
         Myrtle Beach Magistrate Judge,
                    Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)           recover from the defendant (name)               the amount of            dollars ($ ),
which includes prejudgment interest at the rate of      %, plus postjudgment interest at the rate of     %, along with
costs.
 O The plaintiff, Ismail Dickerson, shall take nothing of the defendants, South Carolina, State of Gov. Henry McMaster,
 Gov. Henry McMaster, Myrtle Beach, City of Mayor Brenda Bethune, Brenda Bethune City of Myrtle Beach Mayor,
 Kate E. Miller Myrtle Beach Victim Advocates, Doris Clemmons Myrtle Beach Victim Advocates, Cheryl Finkel Myrtle
 Beach Victim Advocates and Magistrate Judge Dana Pfeiffer Jones Myrtle Beach Magistrate Judge, and this action is
 dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Terry L. Wooten, Senior United States District Judge, presiding, accepting with the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: February 12, 2021                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
